Title: To Benjamin Franklin from Joshua Steele, 25 June 1779
From: Steele, Joshua
To: Franklin, Benjamin


Dear Sir,
Howland Street, Tottenham Court London 25th. June 1779—
The political difference between our Nations, can not make me forget or suspend the Affection & Esteem that grew out of an acquaintance with private worth: I therefore take the opportunity of conveying to you, by the favour of Ser. Anduaga secretary of the Spanish Embassy, my friendly & Affectionate Respects: And tho’ I must suppose you are much employed in affairs of the greatest moment, yet as I know human Nature requires relaxation, from such heavy Cares, by light Amusements, I send you, by the same opportunity, some printed papers, being forty Copies of an Abstract of the Claims of five Candidates for the premiums offered by the Society (of which you are a perpetual Member) for an invariable Standard for weights or Measures.
During the public Misfortunes of my Country, which I was in no capacity to prevent, I have endeavoured to divert my thoughts by these & such like philosophical speculations.
I will beg the favour of you to present one parcel of them to the Royal Academy of Sciences, requesting them to make them as public as they can, & I could wish some of them were sent to Geneva & Switzerland; The Rest are at your own Disposal, for America or where you please.
This premium has been continued five years, at first annual, then Biennial, as the first year produced nothing worth notice: And you will see by two Copies, of the Claims made in 1777, wch. I send you, how little our desideratum was then understood.
We have made some Trials on the apparatus of Candidate E, which have answered exactly, according to what he has advanced; But we are preparing for more accurate ones, in which we shall try what difference, moisture, dryness, Heat, and Cold, will make in the Horsehair: And we hope good Experiments will be made in several other places; & that this will set other Heads at work to improve it, or to find out something better.
I have one more hope, that is, that a Ray of good Sense may enlighten us, so as to bring back peace, & put a Stop to miseries that degrade & disgrace us.
I am, dear Sir, wth. perfect Esteem, Your most Affecte. friend &ca
J Steele.
 
Addressed: To His Excellcy / Dr Franklin / paris
